department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc dom fs it a tl-n-6823-95 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject field_service_advice deduction of costs of free product samples this field_service_advice responds to your request of date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figure issue parent x year year year year whether pharmaceutical product samples and starter pack costs may be deducted by taxpayer as a current trade_or_business expense when these costs are actually incurred or must be deferred until the time at which the samples and starter packs are distributed to licensed physicians or pharmacies conclusion irrespective of taxpayer’s regular_method of accounting the taxpayer’s deduction of the costs of pharmaceutical product samples and starter packs must be deferred until the time at which the samples and starter packs are distributed to licensed physicians or pharmacies facts since the time of your original request for advice in response to our specific inquiries the material facts have been modified the facts presented herein reflect those subsequent modifications for the relevant taxable years taxpayer was in the business of marketing prescription pharmaceutical products manufactured by its parent as an integral part of taxpayer’s marketing program product samples were and are still distributed to licensed physicians and pharmacies drug samples are packaged differently from drugs packaged for sale pursuant to food and drug administration fda regulations samples must be marked not for sale and or sample the packaging of the samples in issue was also performed by parent these samples may only be distributed to practitioners licensed to prescribe such drugs in addition because of the potential for recall in order to be able to locate each sample the fda regulations also provide that drug manufacturers or distributors shall conduct at least annually a complete and accurate inventory of all drug samples in the possession of representatives of the manufacturer or distributor and shall maintain lists of the names and address of each of their representatives who distribute drug samples and of the sites where drug samples are stored in addition to product samples pharmaceutical companies including taxpayer distribute specially packaged drugs called starter packs without cost to pharmacies these drugs unlike specially marked samples are actually sold by the pharmacies to patients with prescriptions these contain promotional literature or labeling demonstrating that the prescription drug products are intended to be provided without charge to a pharmacist for ultimate sale at retail starter packs appear to be a widely used selling tool manufacturer representatives often make a sales presentation before or at the same time the starter packages are delivered taxpayer made no distinction between product samples and starter packs in its treatment of related expenditures in the years at issue in year in anticipation of fda approval of x taxpayer ordered a large supply of x from parent the cost dollar_figure was charged to the samples account because the fda delayed approval of x until year however no distribution was made during year a schedule m-1 adjustment was made by taxpayer reducing its year deduction in year taxpayer deducted product sample expenses of dollar_figuredollar_figurefor x including the dollar_figureremaining from the prior year according to taxpayer’s records at the end of year taxpayer had not distributed dollar_figuredollar_figuredollar_figureworth of the product from its samples account the examining agent made an adjustment in that amount of dollar_figuredollar_figuredollar_figurewith respect to year product sample costs for year sec_3 and 4-the years in issue here--total over dollar_figuredollar_figuredollar_figuredollar_figure law and analysis apparently the tax treatment of product sample expenses by taxpayers varies considerably in the pharmaceutical industry in some cases for example an inventory is taken of the ingredients and packaging materials needed for the next period and a samples expense allocation made for the current period in other cases the product sample costs are expensed when they come off the production line or are received by the distributor when they are shipped to detailers or days after the shipment to detailers you request field_service_advice as to the appropriate timing for the deduction of the sample costs the examining agent takes the position that distribution of pharmaceutical samples is a substantial and integral part of the marketing of pharmaceutical products and that the costs of the samples may not be deducted until the year in which these are disbursed to a licensed physician or pharmacy the agent and your memorandum request both rely in part upon an application of sec_1_162-3 regarding materials_and_supplies to support that result we concur according to your incoming memorandum this relatively small amount in comparison to the subsequent years will now be conceded by the service as part of an appeals settlement involving other issues for year the samples as well as the starter packs are distributed free by taxpayer consequently we see no reason to treat these particular categories of expense differently for our present purposes in either category there is no income flow back to taxpayer this is true notwithstanding the fact that the pharmacy may actually sell and profit directly out of the starter packs the differing treatment of these distributions under the fda regulations is irrelevant in this context sec_1_162-1 discusses in general the types of business_expenses eligible for deduction from gross_income as ordinary and necessary expenditures directly connected to or pertaining to the taxpayer’s trade_or_business the regulations that follow provide guidance on the deductibility of specific costs it is our position that sec_1_162-3 addresses the treatment of the cost of the samples in issue because these are tangible goods used or consumed in the taxpayer’s trade_or_business under sec_1_162-3 the deduction for materials_and_supplies is taken only in the amount that they are consumed and used in operation during the taxable_year for which the return is made in this case therefore that consumption and use would be upon actual distribution to the physician or pharmacy therefore taxpayer must defer the costs in issue until the time at which the samples and starter packs are distributed to licensed physicians and pharmacies case development hazards and other considerations this consumption limitation does not apply to incidental materials_and_supplies under the regulation yet given the taxpayer’s need to account for samples in this industry the incidentals exception is not applicable here we feel compelled to note also that the fda’s mandatory inclusion of such samples in inventories in order to fulfill that agency’s own regulatory purposes is immaterial for determining the correct federal tax treatment the tax analysis necessarily depends on other authorities see revrul_75_407 1975_2_cb_196 timing of the deduction of fuel costs by public_utility for federal_income_tax purposes was not affected by accounting requirements of the state public service commission that conflicted with that treatment -6- by clifford m harbourt senior technician reviewer income_tax accounting branch
